
	

115 S1287 IS: Freedom for Americans to Travel to Cuba Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1287
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Flake (for himself, Mr. Leahy, Mr. Moran, Mr. Durbin, Mr. Enzi, Mr. Udall, Mr. Boozman, Mr. Whitehouse, Ms. Collins, Ms. Klobuchar, Mr. Merkley, Mr. Reed, Ms. Stabenow, Mr. Murphy, Mr. Coons, Mr. Cardin, Mrs. Feinstein, Mrs. Shaheen, Ms. Heitkamp, Mr. Brown, Ms. Baldwin, Ms. Hirono, Mr. Schatz, Mr. Markey, Mrs. McCaskill, Mr. Paul, Mr. Wyden, Mr. Kaine, Mr. King, Mr. Franken, Ms. Warren, Mr. Bennet, Mr. Heinrich, Mr. Sanders, Mr. Tester, Mr. Warner, Ms. Cantwell, Mr. Blumenthal, Mrs. Murray, Mr. Schumer, Mrs. Gillibrand, Mr. Nelson, Mr. Donnelly, Mr. Cassidy, Mr. Peters, Mr. Carper, Mr. Manchin, Mr. Van Hollen, Ms. Harris, Mr. Casey, Mr. Crapo, Ms. Duckworth, Mr. Daines, Ms. Hassan, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To allow United States citizens and legal residents to travel between the United States and Cuba.
	
	
		1.Short title
 This Act may be cited as the Freedom for Americans to Travel to Cuba Act of 2017.
 2.Travel to CubaSubject to section 3, on or after the date of the enactment of this Act— (1)the President may not prohibit or otherwise restrict travel to or from Cuba by United States citizens or legal residents, or any of the transactions incident to such travel, including banking transactions; and
 (2)any law, regulation, or policy in effect on such date of enactment that prohibits or otherwise restricts travel to or from Cuba by United States citizens or legal residents, or any of the transactions incident to such travel, including banking transactions, shall cease to have any force or effect.
			3.Exceptions
 (a)Savings provisionNothing in this Act may be construed to limit the authority of the President to restrict travel described in section 2, or any transaction incident to such travel, on a case-by-case basis, if the President determines that such restriction—
 (1)is necessary to protect the national security of the United States; or (2)is necessary to protect the health or safety of United States citizens or legal residents resulting from traveling to or from Cuba.
 (b)Written justificationNot later than 7 days before restricting travel described in section 2 or a transaction incident to such travel, pursuant to the authority referred to in subsection (a), the President shall submit a written justification for such restriction to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
 4.InapplicabilityThe provisions of this Act shall apply notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209(b)).
		
